
	
		III
		110th CONGRESS
		1st Session
		S. RES. 25
		IN THE SENATE OF THE UNITED STATES
		
			January 11, 2007
			Mr. Nelson of Florida
			 (for himself and Mr. Martinez) submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Florida
		  football team for winning the 2006 National Collegiate Athletic Association
		  Division I Football Championship.
	
	
		Whereas, on January 8, 2007, before a crowd of nearly
			 75,000 fans in Glendale, Arizona, the University of Florida football team
			 (referred to in this preamble as the Florida Gators) defeated
			 the football team of The Ohio State University (referred to in this preamble as
			 the Buckeyes) by a score of 41–14, to win the 2006 National
			 Collegiate Athletic Association Division I Football Championship;
		Whereas that victory marked only the second national
			 football championship victory for the University of Florida in the storied
			 100-year history of the Florida Gators;
		Whereas the Florida Gators captured the Southeastern
			 Conference Championship and compiled an impressive record of 13 wins and 1
			 loss;
		Whereas although many fans viewed the Florida Gators as
			 underdogs, the team—inspired by the leadership of Head Coach Urban
			 Meyer—finished the game with a 41–7 scoring run, and prevented the opponent
			 from scoring a single point during the second half of the game;
		Whereas the 4-year starting quarterback of the Florida
			 Gators, Chris Leak, during the final college game of his career, was chosen as
			 the Offensive Most Valuable Player;
		Whereas a defensive end of the Florida Gators, Derrick
			 Harvey, was chosen as the Defensive Most Valuable Player;
		Whereas the University of Florida is the first university
			 to at the same time hold both the National Collegiate Athletic Association
			 Division I Football Championship and the National Collegiate Athletic
			 Association Division I Basketball Championship;
		Whereas each player, coach, trainer, and manager dedicated
			 his or her time and effort to ensuring that the Florida Gators reached the
			 pinnacle; and
		Whereas the families of the players, students, alumni, and
			 faculty of the University of Florida, and all of the supporters of the
			 University of Florida, are to be congratulated for their commitment to, and
			 pride in, the football program at the University of Florida: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)congratulates the
			 University of Florida football team for winning the 2006 National Collegiate
			 Athletic Association Division I Football Championship;
			(2)recognizes the
			 achievements of all of the players, coaches, and support staff who were
			 instrumental in helping the University of Florida football team win the 2006
			 National Collegiate Athletic Association Division I Football Championship;
			 and
			(3)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to—
				(A)the University of
			 Florida for appropriate display;
				(B)the President of
			 the University of Florida, Dr. J. Bernard Machen;
				(C)the Athletic
			 Director of the University of Florida, Jeremy Foley; and
				(D)the head coach of
			 the University of Florida football team, Urban Meyer.
				
